Title: General Orders, 12 November 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Nov: 12th 1775
Parole America.Countersign, Freedom.


Each Colonel upon the new-establishment, to come to Head Quarters, to morrow morning ten OClock, in order to receive from the Adjutant General, as many printed Inlistments, as there are commission’d Officers in his Regiment—They will therefore without delay distribute One to each Officer, who is

forthwith to proceed to inlist men for their respective Regiments in the Continental Army. The Soldiers as the printed Inlistments express to be engaged to serve untill the last day of December 1776.
In the General Orders of the 31st of October, it is declared, that every Non Commission’d Officer and Soldier, shall be paid by the Kalander month, as follows, to a Serjeant forty-eight Shillings, to the Corporals forty-four, and forty to each private; which pay it is expected, will be regularly distributed, every month—Each Non Commissioned Officer, and Soldier, (Drums & Fifes excepted) is to furnish his own Arms; if Arms are found him, he is to allow Six shillings, at the end of the Campaign for the use thereof. New Cloathing will forthwith be provided, for every Non Commission’d Officer & Soldier, for which an easy Stoppage, of only ten Shillings a Month, will be made out of his pay, until the whole is paid. Two Dollars will be allowed to each Non Commission’d Officer, and Soldier, who provides himself with a good Blanket, and Liberty to take it away at the end of the campaign; the present ample allowance of provisions will be continued, and those who inlist, will be indulged in a reasonable time, to visit their familys, in the Course of the winter, This to be regulated in such a manner, as not to weaken the army, or injure the service.
To prevent such contentions as have arisen, from the same person being inlisted by different Officers, and for different Regiments, it is possitively ordered; upon pain of being cashiered, That no Officer knowingly presume to inlist any Soldier, who has been previously inlisted by another Officer, where such a mistake happens undesignedly, the first Inlistment is to take place—The Officers are to be careful not to inlist any person, suspected of being unfriendly to the Liberties of America, or any abandon’d vagabond to whom all Causes and Countries are equal and alike indifferent—The Rights of mankind and the freedom of America will have Numbers sufficient to support them, without resorting to such wretched assistance—Let those who wish to put Shackles upon Freeman fill their Ranks, and place their confidence in such miscreants.
Neither Negroes, Boys unable to bare Arms, nor old men unfit to endure the fatigues of the campaign, are to be inlisted; The preferrences being given to the present Army, The Officers

are vigilantly to try, what number of men can be inlisted, in the Course of this week, and make report thereof to their Colonels, who will report it to the General—This to be done every week, until the whole are compleated. The Regiments are to consist of eight Companies, each Company of a Captain, two Lieutenants, and an Ensign, four Serjeants, four Corporals, two Drums & Fifes and Seventy-six Privates; As the Regiments are compleated, they will be mustered, and then reviewed by the Commander in Chief; when a Roll of each Company, sign’d by the Captain, according to a form previously deliver’d by the Adjutant General; is to be delivered to his Excellency. The Colonel of each Regiment will receive a List of the Officers upon the New-establishment from his Brigadier General. The Commissioned, non Commissioned Officers and Soldiers of the present Army are, (notwithstanding their new engagement) to continue in the Regiment and Company they now belong to, until further orders. Upon any Soldier being inlisted, from the present, into the New Establishment, the Regiment he now belongs to, with his Name, Town and Country, are to be enter’d in a Roll kept for that purpose, by each Officer: A Copy of this Roll sign’d, to be sent every Saturday morning, to the Colonel of each regiment—When the new Regiments are compleated, the Colonels may upon Application, receive their Continental Commissions for themselves, and their Officers.
